DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1–6, claim 1 recites “at least another layer… being in an electrified state.”  It is unclear exactly what such a state requires, as an “electrified state” is not a phrase ordinarily known in the art, and appears to imply an electric current being provided to the layer
continuously.  Additionally, although Applicant’s specification recites electrification by corona
electrification, frictional electrification, water flow electrification, or the like, it is unclear what
structure necessarily results from the electrification.  As such, the Examiner will interpret the limitation as a layer that has been subjected to electrification by corona electrification, frictional electrification, water flow electrification, or the like.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 requires a “polymer type nonionic antistatic agent.”  It is unclear to the Examiner what is meant by “polymer type” and whether polymers are included or excluded from the required nonionic antistatic agent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (WO 2016/104492 A1) in view of Sugamata (US 2020/0009489 A1).  The Examiner has relied upon the English language equivalent of the WO document, US 2017/0326485 A1, in this rejection.
Nakamura teaches a protective clothing article comprising a dust-prevention fabric, wherein the article has high air permeability.  Nakamura abstract.  The dust-prevention clothing article comprises at least a dust-proof material fiber layer and an electret nonwoven fabric layer.  Id.  Thus, because the Nakamura article may be limited to two layers, the antistatic layer is necessarily present on one of the two outer surfaces of the protective clothing article.  The dust-proof material layer may comprise an antistatic finish on the layer’s surface.  Id. ¶ 43.  The electret fabric layer may be treated with a direct current corona discharge to make the fabric layer “electrified.”  The protective clothing article may have an air permeability of 60 cm3/cm2/sec and a dust collection efficiency of 55 percent.  Id. ¶ 158.
While Nakamura teaches the use of conductive or hygroscopic polymer as part of an antistatic finish, the reference fails to specify the polymers as “nonionic.”
Sugamata teaches a dust-collecting filter comprising an electret-treated sheet and a high dielectric layer, wherein the dielectric layer material may comprise nonionic antistatic agents such as polyoxyethylene alkyl ether.  Sugamata abstract, ¶¶ 82–83.
It would have been obvious to one of ordinary skill in the art to have used the nonionic antistatic agent polyoxyethylene alkyl ether to render the fiber layer of Nakamura antistatic motivated by the desire to successfully practice the invention of the primary reference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786